Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schick (US 8091329 B2).

Regarding claim 1, Schick discloses a riding lawn care vehicle comprising: 
a vehicle frame; 
a mobility assembly (drive wheels 33) operably coupled to the vehicle frame; 
an equipment frame (26, 27, 28) operably coupled to the vehicle frame, wherein the equipment frame extends forward of the mobility assembly; 
a steering assembly operably coupled to the mobility assembly to enable an operator positioned on the riding lawn care vehicle to provide steering control of the riding lawn care vehicle; 
a removable cutting deck (8) comprising a cutting blade, an attachment frame (61, 97), and a housing frame (16), wherein the housing frame is configured to support a housing inside which the cutting blade is housed, and wherein the attachment frame is configured to operably couple to the equipment frame to dock the cutting deck with the riding lawn care vehicle; and 

wherein the cutting deck is configured to automatically switch from a disconnected state to a connected state in response to docking the cutting deck with the riding lawn care vehicle (docking is connecting deck pickup mechanism 10 with deck 8), 
wherein, in the connected state, the lever is configured to adjust the height of the cutting deck relative to the ground surface over which the riding lawn care vehicle operates (see Fig. 2, adjustment of lever 110 in 112 for adjusting the height of deck 8 is only possible when 10 is connected to the deck, col. 5 lines 13-32), and 
wherein, in the disconnected state, the lever is not configured to adjust the height of the cutting deck (see Fig. 4, when 10 is not engaged with deck connection bars 150, lever 110 cannot be used to adjust the height of the deck).

Regarding claim 2, Schick discloses the riding lawn care vehicle of claim 1, wherein the height adjustment system comprises a height adjustment assembly comprising a first pivot arm (111) operably coupled to the riding lawn care vehicle, and a second pivot arm (151) operably coupled to the cutting deck, the first and second pivot arms being disposed proximate to each other during the attachment of the cutting deck without contact therebetween (see Fig. 4, the arms are spaced from each other and separated by link 117 and bell crank 91).


Regarding claim 11, Schick discloses a height adjustment system (94) for adjusting a cutting deck height of a front mounted cutting deck of a riding lawn care vehicle, the system comprising: 
a lever (110) operable by an operator seated on the riding lawn care vehicle; and 


Regarding claim 12, Schick discloses the system of claim 11, wherein the height adjustment assembly comprises a first pivot arm (111) operably coupled to the riding lawn care vehicle, and a second pivot arm (151) operably coupled to the cutting deck, the first and second pivot arms being disposed proximate to each other during the attachment of the cutting deck without contact therebetween (see Fig. 4, the arms are spaced from each other and separated by link 117 and bell crank 91).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 3-10 and 13-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia Torres/               Primary Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./               Examiner, Art Unit 3671